Citation Nr: 9915404	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-08 067 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Basic eligibility for nonservice-connected VA disability 
pension.  


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 administrative determination from 
the Manila, Philippines, VA Regional Office (RO), which found 
that the appellant did not meet basic eligibility 
requirements for nonservice-connected pension benefits.


FINDING OF FACT

The appellant had recognized service with the New Philippine 
Scouts from January 22, 1946 to January 11, 1949.  



CONCLUSION OF LAW

The appellant's service as a Philippine Scout enlisted under 
Section 14, Public Law 190, 79th Congress does not constitute 
active military service for purposes of VA disability pension 
benefits. 38 U.S.C.A. §§ 101(2), 107, 1521 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1, 3.6, 3.9 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Of record is a certification of military service issued by 
the National Personnel Records Center in February 1983 
indicating that the appellant was a Philippine Scout (PS) 
from January 22, 1946 to January 11, 1949, and that his 
service was terminated by honorable discharge.  The appellant 
was not a commissioned officer.

The appellant has submitted medical statements and records, 
dating back to 1981 that reflect he has multiple 
disabilities. 

In VA Form 21-526, Veterans Application for Compensation or 
Pension, filed in 1997, the appellant reported his dates of 
service as November 1943 to January 1945 (Guerilla service) 
and January 22, 1946 to January 11, 1949 (Philippine Scout).  
He provided a service number for the Philippine Scout service 
only. 

In response to a request from the RO, the United States 
Department of the Army, Army Reserve Personnel Center 
(ARPERCEN) certified, in November 1998, that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas in the service of 
the United States Armed Forces.  The RO had requested from 
ARPERCEN verification of the appellant's claimed service from 
October 1943 to January 1945.  


Legal Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled. 38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order to 
establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  See 38 U.S.C.A. §§ 
101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2). "Active military, naval, and air 
service" includes active duty.  "Active duty" is defined 
as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), 
(b). "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation.  All 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Pub. L. 190. (Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension or burial benefits. 38 C.F.R. § 3.8(c) and (d).


Analysis

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21, 23 (1991); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Inasmuch as the appellant's recognized period of service was 
as a Philippine Scout from January 1946 to January 1949, his 
enlistment was under Section 14, Public Law 190, 79th 
Congress (the "Armed Forces Voluntary Recruitment Act of 
1945"), as that was the only authority for enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947.  See 38 C.F.R. § 3.8(b).  Although 
deemed to be qualifying service for certain benefits, the 
appellant's service in the "new" Scouts, unlike service in 
the Regular Philippine Scouts or "old" Scouts, is not deemed 
to be qualifying service for nonservice-connected disability 
pension.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  This does not 
apply to officers who were commissioned in connection with 
the administration of Public Law 190.  Id.  The available 
records do not show that the appellant was commissioned as an 
officer during this period to warrant eligibility for pension 
benefits.  Although the appellant has also claimed prior 
service, the data he provided were sent to ARPERCEN and in 
November 1998 ARPERCEN certified that the appellant has no 
other recognized service.  Accordingly, it is apparent that 
favorable action in connection with his claim for nonservice-
connected disability pension benefits is not in order.  His 
only recognized service is that as a "new Scout" which is 
not qualifying for nonservice-connected disability pension 
benefits.  




The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the appellant's service and the appeal must be denied.  
Sabonis v. Brown, 
6 Vet.App. 426 (1994).


ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.






		
	JANE E. SHARP
	Member, Board of Veterans' Appeals




 

